 1
 2
 3
 4
 5
 6
 7
 8                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10
11   DELBERT BARNETT,                                             )   Case No.: 1:17-cv-01361-DAD-JLT (PC)
                                                                  )
12                     Plaintiff,                                 )   ORDER REFERRING THE CASE TO POST-
                                                                  )   SCREENING ADR PROJECT, GRANTING
13            v.                                                  )   DEFENDANT’S EXTENSION OF TIME, AND
                                                                  )   STAYING THE CASE FOR 90 DAYS
14   R, FISHER, Jr., et al.,                                      )
                                                                  )   (Doc. 20)1
15                     Defendants.                                )
                                                                  )
16
17            When at least one defendant has been served, the Court is referring all post-screening, civil
18   rights cases filed by pro se inmates to the Post-Screening Alternative Dispute Resolution Project to
19   attempt to resolve cases more quickly and less expensively. Defense counsel from the Office of the
20   California Attorney General has agreed to participate in this pilot project. No defenses or objections
21   are waived by participation.
22            As set forth in the screening order, the Court has found the plaintiff has stated at least one
23   cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties to
24   investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.
25            There is a presumption that all post-screening civil rights cases will proceed to settlement
26
27       1
           Defendant Fisher’s motion for an extension of time to file a responsive pleading is granted in as much as none is
     required until after a settlement conference is held and is unsuccessful, or until counsel files a notice that it would likely be
28   a waste or resources. If the latter, a new deadline for a responsive pleading will thereafter be set.


                                                                      1
 1   conference.2 However, if after investigating plaintiff’s claims, speaking with plaintiff and conferring
 2   with defense counsel’s supervisor, counsel finds in good faith that a settlement conference is unlikely
 3   to be fruitful, would be a waste of resources,3 defense counsel may move to opt out of this pilot
 4   project.
 5            Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom
 6   Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement
 7   conference cannot be set quickly due to the court’s calendar, the parties may seek an extension of the
 8   initial 90-day stay.
 9            Based upon the foregoing, the Court ORDERS:
10            1.       This action is STAYED for 90 days to allow the parties an opportunity to settle their
11   dispute before a responsive pleading is filed, or the discovery process begins. No other pleadings or
12   other documents may be filed in this case during the stay. The parties SHALL NOT engage in formal
13   discovery, but they may jointly agree to engage in informal discovery.
14            2.       Within 30 days from the date of this order, the parties SHALL file the attached
15   notice, indicating their agreement to proceed to an early settlement conference or whether they believe
16   settlement is not achievable at this time. In addition, they SHALL indicate whether they object to the
17   undersigned conducting the settlement conference.
18            3.       Within 35 days from the date of this order, the assigned Deputy Attorney General
19   SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule the
20   settlement conference;
21            4.       If the parties settle their case during the stay of this action, they SHALL file a Notice
22   of Settlement as required by Local Rule 160;
23            5.       The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s second
24   amended complaint (Doc. 14), b. the screening orders (Docs. 15, 16), and c. this order to Supervising
25   Deputy Attorney General Christopher Becker, and copy of this order to ADR Coordinator Sujean
26
27       2
           If the case does not settle during the stay, Court will set a deadline for the responsive pleading at the conference.
         3
           By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it has a
28   significant chance of success, this would be a likely circumstance where the opt-out provision should be employed.


                                                                    2
 1   Park;
 2           6.    The parties are reminded of their obligation to keep the court informed of any changes
 3   of addresses during the stay and while the action is pending. Changes of address must be reported
 4   promptly in a separate document entitled “Notice of Change of Address.” See L.R. 182(f).
 5
 6   IT IS SO ORDERED.
 7
        Dated:    June 13, 2019                              /s/ Jennifer L. Thurston
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
     DELBERT BARNETT,                                     Case No.: 1:17-cv-01361-DAD-JTL (PC)
11
                     Plaintiff,                           NOTICE REGARDING EARLY SETTLEMENT
12                                                        CONFERENCE
              v.
13
     R. FISHER, Jr, et al.,
14
                     Defendants.
15
16
17            As required by the Court’s order:

18            1.     The party or counsel for the party signing below, agrees that there is a good chance that

19   an early settlement conference will resolve this action and wishes to engage in an early settlement

20   conference.

21                   Yes      ____         No      ____

22            2.     The plaintiff (Check one):

23                   _____ Would like to participate in the settlement conference in person, OR

24                   _____ Would like to participate in the settlement conference by video conference.

25
26   Dated:

27                                                                ________________________________
28                                                                Plaintiff or Counsel for Defendants


                                                          4
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     5
